﻿I congratulate you, Sir, on
your election as President of the General Assembly at its
fifty-second session. We have no doubt that your
diplomatic tact will steer the deliberations of this
important session to a fruitful conclusion. My delegation
will lend you its full cooperation as you embark on the
difficult task ahead of you.
Let me now pay tribute to His Excellency Mr. Razali
Ismail, your predecessor, who conducted our work during
the fifty-first session in a highly remarkable manner.
Our tribute goes also to the former Secretary-
General, Mr. Boutros Boutros-Ghali, for his distinguished
leadership during his tenure. We are most grateful to him
for his tireless efforts in upholding the objectives of the
Organization.
The present Secretary-General, Mr. Kofi Annan,
hails from a country that paved the road towards freedom
and national independence in our part of the world. The
first leader of his country, Mr. Kwame Nkrumah, was a
main catalyst in Africa’s fight against colonial
domination. We have no doubt that all these attributes,
together with his long-standing experience in the affairs
of the United Nations, will contribute to the revitalization
and democratization of the Organization. We congratulate
him on his election as Secretary-General, and we assure
him of our full support and cooperation.
At the fiftieth session of the General Assembly,
world leaders recaptured the vision of the founding
fathers of our Organization. They did so in recognition of
the need to map out the institutional framework and
operational parameters necessary to forge the
effectiveness and continued relevance of the United
Nations in this ever-changing international arena. It is that
momentum that must be the driving force in our quest for
a reformed, revitalized and democratized United Nations.
Reform is a process. As long as the United Nations
exists and the world continues to change, reform will be
necessary. Namibia therefore welcomes the Secretary-
General’s report of 16 July 1997 on the reform of the
United Nations. Let me place on record that Namibia
welcomes and supports reform which enhances the
capacity of the United Nations to effectively address the
critical development concerns of developing countries. In
4


this context, let me emphasize that we attach utmost
importance to the operational activities of the United
Nations, for they complement our development efforts. Any
reform in this area must strengthen their scope of
excellence. As the Secretary-General rightly puts it in his
report on the work of the Organization, “times of
transformation can be times of confusion” [A/52/1, para.
20]. Managerial issues, therefore, must not and cannot be
confused with policy matters. We have long recognized that
it is the General Assembly that is best equipped by the
Charter to provide the necessary representative leadership.
And this authority of the General Assembly my delegation
shall seek to uphold.
Reform must not be retrogressive. It must continue to
enhance and build on those gains we have made over the
years. And, therefore, savings to be realized from reform
measures should be channelled — and rightly so — to
“the Organization’s highest priority, alleviating
poverty and enhancing the prospects of developing
countries”. [A/51/950, letter of transmittal]
The recent reform proposals by the Secretary-General are,
in our view, part of an ongoing process. We must not resist
change; nor should we lose sight of the long-term
implications of our actions of today. We need to do it now,
but we must do it right.
In his address to the General Assembly, the current
Chairman of the Organization of African Unity (OAU),
President Robert Mugabe, reiterated the position of the
OAU on the reform and democratization of the Security
Council. Let me supplement his remarks by emphasizing
that Namibia is opposed to categories of permanent
membership of the Security Council. As we continue to
seek ways and means to reform the Security Council, we
must not replace a speedy process with haste. Hence, the
Open-ended Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council and Other Matters Related to the Security
Council should be the forum to search for and reach a
consensus on the matter.
What besets the United Nations today is not merely an
unmanageable structure. The Organization is subjected to
financial limitations. Reform cannot supplant the Charter
obligation of Member States to honour their financial
obligations. Voluntary contributions, therefore, must not be
seen as a means to pave the way towards resolving the
current financial crisis. My Government welcomes the idea
of the establishment of a revolving credit fund, capitalized
at a level of up to $1 billion through voluntary
contributions or through other appropriate means which
may be agreed. However, our Organization can execute
its mandate to the fullest only when all Member States
equip it to do so. We all must honour our assessed
contributions in line with international agreements, not in
line with unilateral decisions.
The creation of a development account is viewed by
my Government as a good idea. However, all mandated
programmes and activities should be implemented,
including reimbursement to troop contributors for United
Nations peacekeeping operations. Furthermore, any
reduction in posts must not compromise the effectiveness
of the United Nations; more important, it must be carried
out on the basis of geographical equity.
Since 1996 we have witnessed positive progress in
the field of disarmament. A Comprehensive Nuclear-Test-
Ban Treaty (CTBT) has been concluded, and the
Chemical Weapons Convention has come into force. In
addition, an agreement was reached by the parties to the
Convention on the Prohibition of the Development,
Production and Stockpiling of Bacteriological (Biological)
and Toxin Weapons and on Their Destruction to intensify
efforts to negotiate verification provisions. However,
despite these developments, nuclear weapons and their
proliferation continue to be a cause of concern to the
international community. With the conclusion of the
CTBT, it is still our hope that serious negotiations will
begin on the elimination of nuclear weapons.
In this connection, we call upon the nuclear-weapon
States to undertake, within the shortest possible time
frame, to carry out effective nuclear disarmament
measures. The total elimination of these weapons is the
only genuine guarantee for non-nuclear-weapon States
against the use or threat of use of nuclear weapons.
Namibia is among many countries still facing the
bitter experience of the effects of landmines, which have
claimed and continue to claim human lives, and which
pose serious obstacles to the reconstruction and
development process. Thus, we support the international
community’s move towards a total ban on the use of anti-
personnel landmines and its continuous and tireless efforts
across the globe to clear minefields.
In this connection, we welcome the treaty recently
concluded in Oslo, Norway, to ban anti-personnel
landmines. Namibia is ready to sign the treaty in Ottawa.
Let me express our profound gratitude and great
5


appreciation to those countries which are supporting
Namibia’s demining activities, thus enhancing our
development prospects.
Our world is merging into one globally encompassing
dynamo of change, or so it is perceived, characterized by
inter alia economic integration. Are developing countries to
become victims or beneficiaries of this process? Suffice it
to emphasize that globalization and liberalization are not
ends in themselves. They are means to greater efficiency,
higher growth and increased welfare. It is common
knowledge that the much talked about benefits of
globalization and liberalization of the world economy
continue to elude the majority of developing countries,
particularly those in Africa. At the same time, while the
debt burden continues to hamper many of the development
efforts of our economies, official development assistance is
on the decline. Instead, new and innovative ideas for
generating funds for globally agreed commitments and
priorities are being brought into play, some of which are
clearly shifting the overall burden of financing development
to the developing countries which already have limited
financial resources.
Namibia is strongly of the view that if the twin
process of globalization and liberalization of the world
economy is to benefit all countries, developing countries
must have free access to world markets without conditions.
It should not be a matter of the survival of the fittest. The
limitations of many of our countries to compete should be
compensated for by maintaining preferential treatment of
developing countries.
Much has been said about global development trends,
of Africa’s efforts to carve a larger slice of the world
economic cake, of our striving for economic empowerment
and competitiveness, of our movement towards regional
integration and harmonization, and of our efforts to put in
place an enabling environment for trade, investment and
capital flows on a national and regional level.
At the same time, at the recent International Monetary
Fund Economic Forum it was said that over the decade
spanning 1985 to 1995 developing countries increased their
share of world trade from 23 per cent to 29 per cent. They
also diversified their trade linkages in response to major
changes in trade and exchange regimes in the direction of
more outward-looking and open policies.
While it is stated that developing countries have more
than doubled their real per capita income over the last 30
years, in reality only Asia has made relative progress; thus,
the gap in living standards between the advanced
economies and Africa continues to widen.
The distribution of gains from increases in both trade
and foreign direct investment remains very skewed, with
a few getting the most. Africa still participates in world
trade with foreign direct investment flows of less than 4
per cent.
Therefore, as we continue to welcome the bright
projected global outlook, we should not lose sight of the
wide divergence across nations and regions. Today, for
many African nations, global optimism coexists with local
pessimism. There is a need, then, to open and expand our
economies, to increase our competitiveness, to empower
our people and to improve their well-being. To this end,
the international community should support Africa’s need
to effectively participate in multilateral trade discussions,
with a strengthened capacity for negotiations in such
forums. Full implementation of the United Nations New
Agenda for the Development of Africa is one effective
way of addressing Africa’s limited capacity to take
advantage of the global outlook.
We in the Southern African Development
Community (SADC) have long recognized that the path
to globalization is regional integration. To equalize power
relationships in the global setting, regional integration is
a strategic imperative. To this end, all the members of
SADC have embarked upon a common strategy to
promote the region as an attractive trading and investment
partner, and they are actively working towards: deeper
economic cooperation and integration on the basis of
balance, equity and mutual respect, providing for cross-
border investment, trade and movement of production
factors and services; common economic, political and
social value systems, enhancing entrepreneurship,
competitiveness, democracy, good governance, rule of
law, human rights and the eradication of poverty; and
strengthened regional solidarity, peace and security.
While admittedly our region has not yet attracted a
high share of foreign direct investment, political and
economic risks have greatly reduced over the past years,
and increasing trade and investment flows are being
witnessed.
Namibia, as a member of SADC, believes in the
region’s potential, the opportunities for joint development
and the power of collective advocacy. This will enhance
efforts towards the ideals and objectives of the African
Economic Community. Together we can strengthen our
6


productivity and competitiveness in the global economy. By
pooling our resources and skills, we can create a far greater
market for all of us than any of our nations has.
For the accelerated development process of developing
countries to take place, a strong industrial base is
indispensable. In this regard, we continue to underscore the
role of the United Nations Industrial Development
Organization (UNIDO), which is an agency with a clear,
vital and indispensable mission. UNIDO has successfully
carried out its reform, and this should be recognized and
supported. At this juncture, let me express Namibia’s great
appreciation to the Government of the United Kingdom for
its decision to rejoin UNIDO. We have no doubt that this
exemplary decision will be rightly emulated by other
Member States.
This year during the month of June major events were
witnessed here at the United Nations. The adoption of the
Agenda for Development and the review and appraisal of
the implementation of Agenda 21 are cases in point. We
view the outcome of these two events as complementary.
Neither replaces the other. The commitments we made in
Rio remain valid and need full — not selective —
implementation.
The United Nations has a major role to play in
promoting international cooperation. It took the Ad Hoc
Open-ended Working Group of the General Assembly on an
Agenda for Development four years to reach consensus.
Mobilization of resources for its implementation is of the
utmost importance, for those who are to benefit from it
cannot wait another four years. Development must be one
of the centrepieces of United Nations activities. In this
context, we welcome the proposal to appoint a Deputy
Secretary-General. In our view the Deputy Secretary-
General should concentrate on United Nations development
activities.
Namibia is one of those countries seriously affected by
desertification and drought. In a few days, the first
Conference of the Parties to the United Nations Convention
to Combat Desertification in Those Countries Experiencing
Serious Drought and/or Desertification, Particularly in
Africa, will take place in Rome. We underscore the utmost
importance of establishing an independent financial
mechanism to make arrangements conducive to the
implementation of this Convention. To this end, we look
forward with great expectation to the outcome of the first
Conference of the Parties.
Namibia supports the establishment of an
international criminal court, with its jurisdiction being
limited to “hard-core crimes”: crimes of genocide, serious
violations of the laws and customs applicable in armed
conflict and crimes against humanity. The principle of
complementarity should be clearly spelled out in the
statute. The international criminal court must complement
and not supplant national criminal jurisdictions. A balance
between the international criminal court and the national
jurisdictions will therefore have to be struck in order to
make the international criminal court fully functional.
We are two years from the end of this century and
the beginning of a new millennium. We have the
opportunity to reflect on how we have fared in elevating
the human race to greater heights. In this context, my
Government would like to congratulate both Mrs. Mary
Robinson, the new High Commissioner for Human
Rights, and Mr. Olara Otunnu, the Secretary-General’s
Special Representative to study the impact of armed
conflict on children. Both of them have challenging
responsibilities to assist Member States in very important
but difficult tasks.
In 1998 we will commemorate the fiftieth
anniversary of the Universal Declaration of Human
Rights. The Government and people of Namibia have
embraced the Universal Declaration of Human Rights
inasmuch as our Constitution embodies those principles
and values that we were denied for so long and that we
will cherish and pass on to new generations to come.
Furthermore, 1998 will mark the fifth anniversary of the
World Conference on Human Rights. This will be a time
to reflect and to rededicate ourselves to our collective
responsibility to save successive generations from the
scourge of massive and grave human rights violations.
It is also our responsibility to redouble our efforts
towards the implementation of the Declaration on the
Right to Development as well as to pay equal attention to
the implementation of economic, social and cultural
rights.
No country has been spared the onslaught of drug
trafficking and the alarming geographical spread of
organized crime in its various forms. This undermines our
development process and threatens human rights and
fundamental freedoms, and thus causes regression in the
quality of our lives. In this context, my Government
supports the convening of the special session of the
General Assembly on the question of drugs next year.
This will provide the international community with an
7


ample opportunity to reaffirm its commitment to combat
this global problem.
Time and again we have all affirmed the link between
peace and development. In this context, we are pleased that
the United Nations has decided to discuss the concept of
the “culture of peace” during this session of the General
Assembly. We support the current efforts before the United
Nations for a comprehensive strategy to be adopted towards
this end.
My delegation remains deeply perturbed by the
situation in Angola. In this regard, we feel strongly that the
phasing out of a United Nations presence in Angola must
hinge on the situation on the ground. The United Nations
Observer Mission in Angola was established to keep the
peace in that country. It should not break the fragile peace
through premature withdrawal. In this respect, the
commitment of the parties to the full and unconditional
implementation of the Lusaka Protocol is paramount.
UNITA must therefore rise above the present impasse to
contribute to a final and lasting solution to the problem in
Angola.
We commend the Secretary-General’s efforts in the
Republic of Congo, and we are keeping our hopes alive for
a speedy resolution to that problem.
We welcome the new Government in the Democratic
Republic of the Congo, and we call upon the international
community to render all necessary assistance to the
Government and people of that country as they embark on
the road to national reconciliation and reconstruction.
After seven years of tragic civil war in Liberia, my
delegation hails the peace which has finally dawned in that
country. It is our hope that it will be a lasting peace. We
salute the people of Liberia for their good sense. Peace
cannot sustain itself. It is therefore incumbent upon the
international community to support the Government and
people of Liberia in their national reconciliation and
reconstruction efforts to keep and consolidate peace and
stability.
Our hearts bleed when we consider the situation that
has unfolded in Sierra Leone, which has been responsible
for the regression of the reconstruction efforts in that
country. The Government of the Republic of Namibia
condemned the coup d’état in Sierra Leone then and does
so now. Namibia calls for the continued isolation of the
military regime in that country. We therefore welcome the
appointment of the Special Representative of the
Secretary-General.
We note with satisfaction the progress made during
the recent negotiations between the parties on Western
Sahara. We encourage them to continue to search for a
final solution to that problem. We reiterate our call for
the early exercise by the Sahraoui people of their right to
self-determination on the basis of a free, fair and
transparent referendum in Western Sahara, under the joint
supervision and control of the United Nations and the
Organization of African Unity (OAU).
We reiterate the concern of the OAU about the
conflict between Libya and the United States of America
and the United Kingdom over the Lockerbie tragedy.
While we regret the loss of life as a result of this tragedy,
other innocent people continue to suffer as a result of the
subsequent sanctions imposed on Libya. We call for an
urgent solution to this problem.
The Government of Namibia has reiterated on many
occasions that the United States of America and the
Republic of Cuba should start to walk the distance of 90
miles towards reconciliation and peaceful coexistence. We
hoped to see our aspirations come about. However, these
aspirations are being shattered by the new escalation in
the economic, commercial and financial embargo against
Cuba through the application of the Helms-Burton Act.
Notwithstanding this, we shall keep our hopes alive.
The construction of new settlements in the occupied
territories of Palestine is not conducive to peace in the
Middle East. We therefore call on the Government
authorities in Israel to desist from such acts. Peace in the
Middle East is in the interest of all parties concerned. We
call on the parties to resume negotiations.
Let me conclude by stating the obvious: Peace is
cheaper than war. Let us all unite our efforts to make the
world a haven of peace.


